Title: To George Washington from “An American”, 14 August 1793
From: “An American” (anonymous)
To: Washington, George



Philad. August. 14. [1793]

 To the PRESIDENT of the UNITED STATES.  
  SIR,

 BEING an American by birth, an early admirer of your principles and conduct, and feeling a consciousness of the dignity attached to a free citizen of the United States, I take the liberty of addressing you in this public manner. Sure I am, that if you were acquainted with the secret recesses of my heart, you would excuse any improper expression, and give a favourable construction to what may be offered on the present occasion. Sir, I have watched in a special manner the conduct of your enemies, and the enemies of our country, from the commencement of the declaration of independence; and the time was, when our highly respected General despised their secret machinations, and brought to light private intrigues; the time was, when the Man of the People, would make known a Duche, as well as an Andre, when it had become proverbial amongst enemies, as

well as friends, that Washington was impregnable; and believe me, Sir, my opinion still remains the same in respect to you—but jealousies have gone forth; permit me to observe to you upon what ground they have taken their rise.
Our mutual enemies act consistently;—they have endeavoured to destroy the respect, vigilance, and activity of all true friends to their country, by reporting all manner of evil of them falsely; they have so far succeeded, that it is well known many of our old whigs have been reproached, their characters vilified, and means taken to ruin them; that in consequence too many of our veterans, feeling the weight of the insult, have lost their fortitude, and fallen into despondency: they have exulted at their ruin; but, Sir, view their conduct in the promulgation of the present constitution. Their constant game was to play federal against anti-federal, men that had no other design than to raise up a people, from their vociferous bellowings, to oppose them, and by that means, place their conduct to the overturning the constitution; for believe me, Sir, it is neither you, nor the constitution of America, they love or admire; but a division of the people—Examine their conduct with regard to your proclamation, and their addresses to you on that occasion. Before it was scarcely read, did they not run to you with their deceitful compliments on the occasion, and for the express purpose, as above stated, knowing that the real friends of their country could, nor would not join her known and noted enemies; and if a single individual should think it his duty to write or speak on the subject, the whole of the great body of the people, real friends, and uniform democrats, are vilified in all the public newspapers, with charges roundly asserted, as anti-federalists, enemies to our executive, overturners of the government, disposed to anarchy, with every other diabolical charge—Examine their line of conduct, and compare it with those that are enemies to the republic of France, and you, Sir, will find it exactly similar; there it has been discovered that from Dumourier down, the greatest enemies have professed to be the warmest advocates for the new government, until discovered by the people.—The tenth of August, in Paris, the massacre at St. Domingo, and every general outrage has been brought about by the same kind of conduct, and I fear the dangers apprehended amongst us will originate from the like causes.—Much more might be added on this head, were it necessary.

 From what has been said, I would only wish to impress on your mind, who your real friends are, and who the friends of our country. Trust me, they are not British agents, or emissaries, nor those among us that are against the virtuous struggles of the French. Much, very much, depends on judging aright between the parties that are now struggling for pre-eminence; whose dependence is in drawing you off from your true interest—For God’s sake, for the sake of your country’s prosperity, for the sake of your own happiness and honour, I intreat you, Sir, scrutinize the characters that are cringing to you, and whispering in your ear: Consider that Free Men, possessed of Republican principles, cannot flatter; but they are the people you have proved, and will ultimately have to rely on.

AN AMERICAN.

